Filed 3/24/14




                              CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               FOURTH APPELLATE DISTRICT

                                       DIVISION THREE


STEVEN VARGAS,

    Plaintiff and Appellant,                            G047591

        v.                                              (Super. Ct. No. 30-2012-00585496)

CHERYL BALZ, as City Clerk, etc., et al.,               ORDER DENYING PETITION FOR
                                                        REHEARING AND GRANTING IN
    Defendants and Respondents;                         PART REQUESTS FOR
                                                        MODIFICATION; NO CHANGE IN
CITY OF BREA et al.,                                    JUDGMENT

   Real Parties in Interest and
Respondents.



                  Appellant’s request for modification is granted in part and denied in part. It
is ordered that the opinion filed herein on February 21, 2014, be modified as follows:
                  1. On page 2, in the first paragraph of the Introduction section, beginning
“The Brea City Clerk,” delete the first three sentences and replace them with the
following three new sentences:
                         The Brea City Clerk is responsible for transmitting to
                         the Orange County Registrar of Voters for publication
                         all arguments in favor of or in opposition to municipal
                    initiatives. In this case, we hold the city clerk does not
                    have the authority to change an argument, or the
                    accompanying statutorily required form statement
                    identifying the author of the argument, to effectuate
                    what the city clerk believed was the author’s intent.
                    Under Elections Code section 9600, the “form
                    statement” is a required part of a ballot measure
                    argument; we also refer to the form statement as the
                    signature form in this opinion.
             2. On page 3, in the first paragraph of the Statement of Facts and
Procedural History section, beginning “The Brea Accountability Act,” delete the last
sentence and replace it with the following new sentence:
                    After the Orange County Registrar of Voters
                    concluded both initiative petitions contained a
                    sufficient number of valid signatures, the Brea City
                    Council adopted resolution No. 2012-048, placing the
                    measures on the next municipal election ballot.
             3. On page 12, the first paragraph, beginning “The form for signatures,” is
deleted and replaced with the following new paragraph:
                           The form statement for signatures of the author
                    or authors of arguments in favor of or in opposition to
                    ballot measures, which was used by the City of Brea
                    before the November 2012 election, was defective.
                    The form did not include a space for the name of the
                    organization on behalf of which it was being
                    submitted, which is information required in an
                    appropriate case by Elections Code section 9283.

                                            2
             These modifications do not effect a change in the judgment. To the extent
appellant has petitioned for rehearing, the petition for rehearing is DENIED.




                                                FYBEL, J.

WE CONCUR:



O’LEARY, P. J.



RYLAARSDAM, J.




                                            3